Per Curiam.
The only question for determination on this appeal is whether the evidence is sufficient to sustain the decree of the court below granting plaintiff a divorce. We have carefully examined the record, and, while we should not hesitate to affirm a decree refusing a divorce thereon, we are not prepared to say that the evidence fails to support the findings of the learned judge who heard it in the court below, and whose opportunity for passing upon the credibility of the witnesses and the weight of the evidence was much superior to ours, and, therefore, the decree of the court below is affirmed.
Aeeirmed.